Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 1 of 11 Page ID #:1602




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   KEVIN E. FRIEDL
      E-mail: kevin.friedl@cfpb.gov (NY Bar #5240080)
  5   Phone: (202) 435-9268
      1700 G Street, NW
  6   Washington, D.C. 20552
      Fax: (202) 435-5471
  7
      LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
  8   E-mail: leanne.hartmann@cfpb.gov
      Phone: (415) 844-9787
  9   301 Howard St., Suite 1200
      San Francisco, CA 94105
 10   Fax: (415) 844-9788
 11   Attorneys for Plaintiff Bureau of Consumer Financial Protection
 12
                       UNITED STATES DISTRICT COURT
 13                   CENTRAL DISTRICT OF CALIFORNIA
 14
      Bureau of Consumer Financial Protection, )
 15                                            )           Case No.: 8-20-cv-00043-JVS-ADS
                       Plaintiff,              )
 16                                            )           MEMORANDUM IN OPPOSITION
                  vs.                          )           TO DEFENDANT JAWAD
 17                                            )           NESHEIWAT’S MOTION TO
      Chou Team Realty, LLC et al.,            )           DISMISS AND FOR JUDGMENT
 18                                            )           ON THE PLEADINGS
                       Defendants.             )
 19                                            )
                                               )
 20
 21
 22
 23
 24
 25
 26
 27
 28
                        MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                          MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 2 of 11 Page ID #:1603




  1                                    INTRODUCTION
  2         The Supreme Court’s recent decision in Seila Law LLC v. CFPB held
  3   that a provision of the Bureau’s organic statute that limited the President’s
  4   ability to remove the Bureau Director was unconstitutional but severable from
  5   the rest of the statute. 140 S. Ct. 2183 (2020). The Supreme Court made clear
  6   that, in light of its decision, “[t]he agency may … continue to operate,” with the
  7   constitutional issue now resolved. Id. at 2192. After Seila Law was decided, the
  8   Bureau filed the First Amended Complaint in this case.
  9         Defendant Jawad Nesheiwat has now moved to dismiss, or for judgment
 10   on, that amended complaint. He contends that the Court lacks jurisdiction
 11   because of the removal provision that unconstitutionally limited the President’s
 12   removal power at the time this suit was first filed. That argument, however, is
 13   foreclosed by Ninth Circuit precedent and inconsistent with Seila Law itself,
 14   which, rather than dismissing the case for lack of jurisdiction, sent it back to the
 15   Ninth Circuit for additional proceedings.
 16         Nor could Defendant otherwise prevail on his motion. The constitutional
 17   problem formerly created by the removal provision has now been resolved, and
 18   the amended complaint that Defendant seeks to challenge was filed after the
 19   Supreme Court resolved the Bureau’s constitutionality. Moreover, any issue
 20   that might remain with the initial filing of this case, even after the filing of a
 21   new operative pleading, was cured when the Director ratified the initial decision
 22   to bring suit after she became removable at will.
 23         The Court should deny Defendant’s motion in full.1
 24
      1
       Defendant errs in framing his motion, in part, as a request for judgment on the
 25
      pleadings under Rule 12(c). Because Defendant has not yet answered the First
 26   Amended Complaint, such a motion is premature at this time. See Doe v. United
 27   States, 419 F.3d 1058, 1061 (9th Cir. 2005). For this reason, the Court should

 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   2
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 3 of 11 Page ID #:1604




  1                                        ARGUMENT
  2   I.    The Court Has at All Times Had Jurisdiction to Hear This Case
  3         Seila Law held that a provision of the Bureau’s statute permitting the
  4   President to remove the Bureau’s Director only for “inefficiency, neglect of
  5   duty, or malfeasance in office” was invalid because it unconstitutionally
  6   impeded the President’s authority under Article II of the Constitution. 140 S.
  7   Ct. at 2197–98; see also 12 U.S.C. § 5491(c)(3). The Court went on to hold that
  8   the provision was severable from the rest of the statute. Seila Law, 140 S. Ct. at
  9   2211 (Roberts, C.J.); see also id. at 2245 (Kagan, J., concurring in judgment
 10   with respect to severability and dissenting in part). It remanded the case for the
 11   Ninth Circuit to address the parties’ arguments about ratification—in particular,
 12   about a former Acting Director’s ratification of the civil investigative demand at
 13   the center of the dispute.
 14         The constitutional problem identified, and resolved, in Seila Law has no
 15   bearing on the Court’s subject-matter jurisdiction over this case. The Ninth
 16   Circuit held as much in CFPB v. Gordon, 819 F.3d 1179, 1187–90 (9th Cir.
 17   2016), where it concluded that an initial Article II problem with the filing of an
 18   enforcement suit by the Bureau when it was led by an improper recess
 19   appointee did not deprive the court of jurisdiction. The Ninth Circuit
 20   emphasized that, in a government enforcement action, “it is the Executive
 21   Branch, not any particular individual, that has Article III standing.” Id. at 1187
 22   (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 576 (1992)). It went on to
 23   explain that the Article II flaw in the initial appointment of the Director who
 24
 25   construe Defendant’s motion solely as a motion to dismiss. Cf. Burkhart v.
 26   Banales, No. 08-cv-3623-GAF, 2009 WL 838137, at *2 (C.D. Cal. Mar. 26,
      2009) (courts may simply treat premature Rule 12(c) motions as motions to
 27   dismiss).
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   3
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 4 of 11 Page ID #:1605




  1   authorized that suit “does not alter the Executive Branch’s interest or power in
  2   having federal law enforced.” Id. at 1189. “While the failure to have a properly
  3   confirmed director may raise Article II Appointments Clause issues,” the court
  4   concluded, “it does not implicate our Article III jurisdiction to hear this case.”
  5   Id.; see also id. at 1190 (observing that “no court, including the Supreme Court,
  6   has ever suggested that Article II problems nullify Article III jurisdiction”).
  7          Gordon forecloses Defendant’s argument that the Article II problem with
  8   the removal provision that existed at the time this suit was filed nullifies this
  9   Court’s jurisdiction.2 See also FEC v. Legi-Tech, Inc., 75 F.3d 704, 707 (D.C.
 10   Cir. 1996) (claim that the agency prosecuting an enforcement action was
 11   “unconstitutionally composed cannot be regarded as anything other than an
 12   affirmative defense” that can be waived, and thus is necessarily non-
 13   jurisdictional).
 14          Defendant’s position is also contradicted by the outcome in Seila Law
 15   itself. After concluding in that case that the removal provision was invalid but
 16   severable, the Supreme Court remanded the dispute to the Ninth Circuit “to
 17   consider whether the civil investigative demand was validly ratified.” Seila
 18   Law, 140 S. Ct. at 2211 (Roberts, C.J.). That result is wholly inconsistent with
 19   Defendant’s view that the removal provision deprives courts of jurisdiction to
 20   resolve cases filed while the provision was still in effect. Cf. id. at 2208
 21   (recognizing that the Court should not return the case to the Ninth Circuit if
 22   “such a remand would be futile”).
 23          This Court has at all times had jurisdiction over this action,
 24   notwithstanding the invalidity of the statutory removal provision.
 25
      2
 26     Although counsel for the Bureau alerted Defendant’s counsel to the holding in
      Gordon before Defendant filed his motion, the motion nowhere acknowledges
 27   the existence of this contrary binding circuit precedent.
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   4
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 5 of 11 Page ID #:1606




  1   II.   Defendant Cannot Otherwise Prevail Based on a Constitutional Issue
  2         That Has Now Been Resolved
  3         Even when properly understood as a non-jurisdictional affirmative
  4   defense, Defendant’s argument fails. First, the Supreme Court’s decision in
  5   Seila Law holding the removal provision invalid but severable has resolved any
  6   constitutional problem with this case moving forward. The Bureau’s subsequent
  7   filing of a new operative pleading removes any doubt on this point. Second, the
  8   Director’s ratification of this action after the decision in Seila Law rendered her
  9   removable at will has resolved any constitutional problem with the initiation of
 10   this case that might possibly persist past the filing of the amended complaint.
 11         A.     Seila Law resolved any constitutional problem with this case
 12                moving forward.
 13         Defendant’s motion turns entirely on the statutory removal provision
 14   addressed in Seila Law. But that provision no longer has any force and effect.
 15   The Supreme Court held it invalid and severable from the rest of the statute, and
 16   in so doing, emphasized that the Bureau may now “continue to operate” under
 17   the leadership of a Director “removable by the President at will.” Id. at 2192.
 18   That decision finally and fully resolves the constitutional problem with the
 19   Bureau’s organic statute. See id. at 2209 (Roberts, C.J.) (because “the
 20   Director’s insulation from removal” was the “only constitutional defect” the
 21   Court “identified in the CFPB’s structure,” the constitutional problem
 22   “disappear[s]” once the Director is “removable at will by the President”). The
 23   inoperative removal provision is thus no impediment to this case moving
 24   forward.
 25         If there were any doubt, it was removed when the Bureau filed its First
 26   Amended Complaint after the Supreme Court corrected the flaw in the Bureau’s
 27
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   5
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 6 of 11 Page ID #:1607




  1   statute. See ECF No. 117.3 Defendant can hardly challenge that complaint based
  2   on a constitutional problem that did not exist at the time it was filed. It is self-
  3   evident that an amended complaint cannot be dismissed based on an alleged
  4   legal deficiency specific to the original complaint. See generally Ramirez v. San
  5   Bernardino County, 806 F.3d 1002, 1008 (9th Cir. 2015) (“It is well-established
  6   in our circuit that an amended complaint supersedes the original, the latter being
  7   treated thereafter as non-existent.” (internal quotation marks omitted)); cf.
  8   Merritt v. Wells Fargo Bank, N.A., No. 8:18-cv-1960-JVS, 2019 WL 1951608,
  9   at *4 (C.D. Cal. Mar. 15, 2019) (noting this rule and declining to consider
 10   allegations in original complaint when considering whether to dismiss amended
 11   complaint).
 12         B.      The ratification by a Director fully accountable to the
 13                 President cured any constitutional problem with the original
 14                 initiation of this case.
 15         In addition, after the Supreme Court issued its decision in Seila Law, the
 16   Director considered the basis for the initial decision to file this action and
 17   ratified that decision on behalf of the Bureau. Her declaration of ratification is
 18   attached.4 Under the Ninth Circuit’s decision in Gordon, that ratification by an
 19   official fully accountable to the President resolves any Article II problem with
 20
 21
 22
      3
        While the First Amended Complaint is currently the operative pleading, the
      Bureau notes that it has moved for leave to file a Second Amended Complaint
 23   that, if permitted, would allege additional claims against Defendants Eduardo
 24   Martinez, Docs Done Right, Inc., and Docs Done Right, LP. See ECF No. 126.
      4
        Defendant’s motion notes that the Director’s ratification of certain Bureau
 25   regulatory actions on July 10 did not “ratify the initiation and prosecution of
 26   this Action.” Mem. at 8. Defendant fails to mention that counsel for the Bureau
      informed him via email on July 9 that the Director had formally ratified this
 27   case.
 28
                          MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                            MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                    6
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 7 of 11 Page ID #:1608




  1   this action’s initial approval—and thus any problem that might conceivably be
  2   thought to persist beyond of the filing of a new operative pleading.
  3          In Gordon, the Ninth Circuit, after confirming its jurisdiction, went on to
  4   consider the effect of a ratification made by the Bureau’s then-Director, Richard
  5   Cordray, after he was properly appointed. The court held that “any initial
  6   Article II deficiencies” with the Bureau’s filing of a suit while Director Cordray
  7   was serving as an improper recess appointee were “cure[d]” by “the subsequent
  8   valid appointment [of Director Cordray], coupled with Cordray’s August 30,
  9   2013 ratification.” 819 F.3d at 1190–91.
 10          This Court should reach the same conclusion here. The ratification of this
 11   action by a Director who is removable at will cured the initial Article II
 12   deficiency that existed at the time this suit was filed. See also Legi-Tech, 75
 13   F.3d at 708 (holding that agency’s decision to ratify enforcement action after
 14   the agency became properly structured “adequately addressed” the separation-
 15   of-powers problem that existed with the agency’s structure when it first filed
 16   suit); United Food & Com. Workers Union Local Nos. 135, 324, 770, 1036,
 17   1167, 1428, 1442 v. NLRB, 669 F. App’x 397, 398 (9th Cir. 2016) (following
 18   Gordon and holding that ratification of final agency order by properly
 19   constituted agency “cured” any initial “Article II Appointments Clause
 20   defects”). Indeed, dismissing this case (or awarding judgment to Defendant)
 21   after an official fully accountable to the President has approved it would
 22   undermine, not respect, the executive authority vested in the President by
 23   Article II.
 24          That Gordon concerned the Appointments Clause and this case concerns
 25   the President’s power to remove appointed officials provides no basis for
 26   distinguishing Gordon. In this case, just as in Gordon, a principal (the Bureau),
 27   acting through a valid agent (here, a Director who is now removable at will),
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   7
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 8 of 11 Page ID #:1609




  1   ratified a prior action taken by an agent who allegedly lacked authority (here, a
  2   Director who was removable only for the reasons specified in the statute). And,
  3   just as in Gordon, notwithstanding any constitutional issues with the exercise of
  4   authority by the Director while she was shielded from at-will removal, the
  5   Bureau itself had clear statutory authority “to bring the action at the time
  6   [Defendant] was charged.” Gordon, 819 F.3d at 1192 (citing 12 U.S.C. §
  7   5564(a)–(b)).
  8         Defendant errs in claiming that the Director cannot ratify the decision to
  9   file this suit because that decision “emanate[s] from an unconstitutional officer,
 10   the Director, occupying an unconstitutional office.” Mem. at 8–9 (ECF No. 118-
 11   1). As an initial matter, Seila Law did not hold unconstitutional the office of the
 12   Director. (Still less did it hold the Director herself to be unconstitutional—
 13   whatever that would mean.) Instead, the Supreme Court held invalid (but
 14   severable) the removal provision that formerly applied to the Director, 12
 15   U.S.C. § 5491(c)(3). It in no way suggested that the provision creating the
 16   office of the Director—12 U.S.C. § 5491(b)(1)—was invalid. Instead, the Court
 17   made clear that the Bureau may continue to carry out its statutory
 18   responsibilities, led by a Director removable at will. There is no more
 19   impediment to the Director ratifying this suit than there was in Gordon.
 20   See also Legi-Tech, 75 F.3d at 708 (rejecting argument that separation-of-
 21   powers problems “necessarily void[] all prior decisions” of an agency, and
 22   upholding ratification).
 23         Defendant offers three cases in support of his view of ratification. See
 24   Mem. at 9. They are of no help. First, Free Enterprise Fund v. Public Company
 25   Accounting Oversight Board, 561 U.S. 477 (2010), did not involve ratification
 26   or even a dispute about any particular agency action. It does not support
 27   Defendant’s argument.
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   8
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 9 of 11 Page ID #:1610




  1         Second, FEC v. NRA Political Victory Fund, 513 U.S. 88 (1994), held a
  2   ratification ineffective for reasons that have no relevance here. In that case, the
  3   Supreme Court concluded that the Solicitor General could not ratify an
  4   improperly filed petition for certiorari after the jurisdictional deadline to
  5   petition for certiorari in the case had passed, because he would have lacked
  6   authority to petition for certiorari at the time he made the ratification. Id. at 98–
  7   99. Unlike in that scenario, there is no doubt here that the Bureau’s Director had
  8   authority to ratify the bringing of this suit at the time she did so. Cf. Seila Law,
  9   2020 WL 3492641, at *5 (“[t]he agency may … continue to operate” with a
 10   Director removable at will).
 11         Third, FEC v. NRA Political Victory Fund, 6 F.3d 821 (D.C. Cir. 1993),
 12   the decision from which the FEC and Solicitor General attempted
 13   unsuccessfully to appeal, must be read in light of a follow-on decision by same
 14   court (indeed, authored by the same judge): FEC v. Legi-Tech, Inc., 75 F.3d 704
 15   (D.C. Cir. 1996). NRA Political Victory Fund involved an enforcement action
 16   brought by the FEC. The D.C. Circuit held that the FEC’s structure violated the
 17   constitutional separation of powers because the Commission included two ex
 18   officio congressional members. 6 F.3d at 826–28. Being “aware of no theory”
 19   that would allow it to do otherwise, the Court reversed the district court’s
 20   judgment in favor of the FEC. Id. at 828.
 21         Shortly after that decision, the FEC reconstituted itself without the
 22   congressional members. Legi-Tech, Inc., 75 F.3d at 706. It then ratified its
 23   ongoing enforcement actions, including one against Legi-Tech. Id. Legi-Tech
 24   argued that it was entitled to dismissal because the FEC had been
 25   unconstitutionally structured when it issued its complaint. Id. at 707. The D.C.
 26   Circuit disagreed. It held that ratification by a properly constituted FEC was an
 27   “adequate remedy for the NRA constitutional violation” that had existed when
 28
                         MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                           MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                   9
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 10 of 11 Page ID #:1611




  1   the FEC filed suit. So too here: Any Article II problem with the initial filing of
  2   this action was remedied when the Director ratified this action after becoming
  3   fully accountable to the President.
  4          Finally, Defendant appears to argue that this case cannot be ratified
  5   because the constitutional defect of which he complains existed at the time that
  6   Bureau enforcement staff undertook their pre-suit investigation. Mem. at 7–8.
  7   But this was equally true of the enforcement action in Gordon, and no barrier to
  8   the Ninth Circuit upholding the ratification of that case. In fact, Gordon rejected
  9   a roughly similar argument that the then-Director’s invalid recess appointment
 10   rendered unlawful all actions of others at the Bureau, dismissing that view as an
 11   “unprecedented” “Article II version of the fruit of the poisonous tree doctrine.”
 12   819 F.3d at 1188. More fundamentally, Defendant fails to provide any basis in
 13   law or reason for his view that a constitutional problem that existed during the
 14   Bureau’s investigation, but no longer (and which Defendant never saw fit to
 15   raise during that investigation), would justify dismissal or judgment in his
 16   favor, particularly after a Director subject to the President’s plenary supervision
 17   has ratified this suit.
 18                                        CONCLUSION
 19          For all these reasons, the Court should deny Defendant’s motion to
 20   dismiss the First Amended Complaint or for judgment on the pleadings.
 21
 22
 23
 24
 25
 26
 27
 28
                           MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                             MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                                    10
Case 8:20-cv-00043-SB-ADS Document 127 Filed 08/03/20 Page 11 of 11 Page ID #:1612




  1   Dated August 3, 2020                     Respectfully Submitted,
  2
                                               /s/ Kevin E. Friedl
  3                                            Leanne E. Hartmann
                                               E. Vanessa Assae-Bille (pro hac vice)
  4                                            Colin Reardon (pro hac vice)
                                               Kevin E. Friedl (pro hac vice)
  5                                            Bureau of Consumer Financial Protection
                                               1700 G Street, NW
  6                                            Washington, D.C. 20552
  7                                            Attorneys for Plaintiff Bureau of
                                               Consumer Financial Protection
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                      MEMORANDUM IN OPPOSITION TO DEFENDANT JAWAD NESHEIWAT’S
                        MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
                                               11
